Citation Nr: 0710585	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  06-13 297	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to restoration of a 100 percent rating for non-
Hodgkin's lymphoma.


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from February 1969 to 
October 1970.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which reduced the rating for the veteran's service-
connected non-Hodgkin's lymphoma from 100 to zero percent, 
effective June 1, 2005.  

The issues on appeal originally included entitlement to an 
initial rating in excess of 20 percent for left lower 
extremity edema.  In March 2006, however, the veteran 
indicated that he wished to withdraw his appeal of that 
issue.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en 
banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the 
Board is without the authority to proceed on an issue if the 
veteran indicates that consideration of that issue should 
cease); see also 38 C.F.R. § 20.204 (2006).


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
February 1969 to October 1970.  

2.	On March 1, 2007, the Board was notified by the RO in 
Lincoln, Nebraska, that the veteran had passed away in 
January 2007.  


CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.




		
KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


